AO 72A
(Rev. 8/82)

 

 

Case 2:18-cv-00104-LGW-BWC Document 9 Filed 08/19/21 Page 1 of 2

In the Gnited States District Court
Por the Southern District of Georgia
Brunswick Division

CALVIN LEWIS, :
Movant, * CIVIL ACTION NO.: 2:18-cv-104
.
UNITED STATES OF AMERICA, . (Case No.: 2:16-cr-12)
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 7. Movant Calvin Lewis (“Lewis”) did
not file Objections to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DENIES Lewis’ 28
U.S.C. § 2255 Motion to Vacate, Set Aside, or Correct his
Sentence, DIRECTS the Clerk of Court to CLOSE this case and
enter the appropriate judgment of dismissal, and DENIES Lewis a

Certificate of Appealability and in forma pauperis status on

 
AO 72A
(Rev. 8/82)

 

 

 

Case 2:18-cv-00104-LGW-BWC Document9 Filed 08/19/21 Page 2 of 2

appeal.

SO ORDERED, this | ( of mkt. 2021.

ae

 

 

HON. LI GODBEY WOOD, JUDGE
UNITED’STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
